                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                         Criminal Case No: 13-cr-20402
                                               Hon. Robert H. Cleland
vs

SEAN PAUL GOSSMAN

                    Defendant.
                                                                             /
MEGHAN BEAN                                     WANDA R. CAL P-34369
Assistant U.S. Attorney                         Attorney for Defendant Gossman
211 W. Fort St, Ste 2001                        1401 W. Fort St., #44473
 Detroit, Michigan 48226                             Detroit, Michigan 48244
(313) 226-0221                                   (313) 965-1210
                                                                             /

              ORDER TO ALLOW JEFFREY WENDT, PhD TO ENTER
                 THE LIVINGSTON COUNTY JAIL TO PERFORM A
               FORENSIC EXAMINATION OF SEAN PAUL GOSSMAN

      That upon review of an ex-parte motion by the defense counsel, WANDA R. CAL

on behalf of the defendant, SEAN PAUL GOSSMAN and that a court order is required

for the psychological evaluation to be conducted at the Livingston County Jail:

      IT IS HEREBY ordered that JEFFREY WENDT, Ph.D shall be allowed entrance

to the Livingston County Jail to perform a forensic psychological examination of the

defendant SEAN PAUL GOSSMAN at any time when an attorney would be able to visit

a defendant. IT IS SO ORDERED:

                                    S/Robert H. Cleland
                                    UNITED STATES ROBERT H. CLELAND

Dated: December 9, 2019
